Citation Nr: 0913722	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-38 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1953 to May 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board remanded the issue on appeal to the RO for further 
development in June 2008.

The Veteran testified before the undersigned Veterans Law 
Judge in September 2008. 

At the hearing the Veteran submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The Veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss is shown to be at least likely as not due to in-
service noise exposure. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and the fully favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran testified that his bilateral hearing loss is the 
result of his duties in the military service, specifically 
artillery training and infantry training.  

The Board notes that only the Veteran's separation 
examination is of record and it was noted that he passed the 
whisper test.  An August 2007 VA Memo stated that the 
Veteran's service treatment records were unavailable.  The 
Board notes that if service records are presumed to have been 
destroyed while in government custody, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit-of-
the-doubt rule in cases where records are presumed destroyed 
while in custody of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).    

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

In March 2006 the Veteran's private physician stated that the 
Veteran had noise induced hearing loss with mild to severe 
sensorineural hearing loss for the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  He opined 
that the Veteran's bilateral hearing loss was at least likely 
as not related to the in-service noise exposure.  He further 
opined that the configuration of the Veteran's hearing loss 
suggested noise induced hearing loss.  

The Veteran submitted a second physician's statement in March 
2006.  That physician opined that the Veteran's bilateral 
hearing loss was at least likely related to the noise 
exposure that the Veteran experienced while on active duty.  
He further stated that the Veteran's high frequency hearing 
loss was normally associated with loud noise exposure, 
commonly the kind of noise that the Veteran would be exposed 
to while working in the artillery.  It was further noted that 
the Veteran did not relate any other history of significant 
noise exposure during his lifetime that would account for the 
severity of his hearing loss after military service.  

At the Veteran's August 2006 VA examination it was noted that 
he had been wearing hearing aids since the 1990's and an ENT 
examination was negative for overt signs of tretocochlear 
pathology, regards recent progression of left ear hearing 
loss.  He reported a two year history of military noise 
exposure, without the benefit of hearing protection.  

The Veteran's pure tone audiometry tests results for the 
right ear were:  50 decibels (500 Hertz), 35 decibels (1000 
Hertz), 45 decibels (2000 Hertz), 65 decibels (3000 Hertz), 
and 75 decibels (4000 Hertz).  The Veteran's pure tone 
audiometry tests results for the left ear were those of 65 
decibels (500 Hertz), 60 decibels (1000 Hertz), 65 decibels 
(2000 Hertz), 65 decibels (3000 Hertz), and 70 decibels (4000 
Hertz).  

The audiologist stated that the Veteran's speech recognition, 
performed with the Maryland CNC word list, was 88 percent in 
the right ear at 80 and 85 dB and 84 percent at 90 dB and in 
the left ear it was 84 percent at 95 dB, 80 percent at 100 
dB, and 76 percent at 90 dB.

The VA examiner found that the Veteran had moderate 
sensorineural hearing loss from 250 Hertz and 500 Hertz, 
rising to mild hearing loss at 1000 Hertz and 1500 Hertz, 
sloping to a moderate to severe high frequency hearing loss 
at 2000 Hertz and above.  Thresholds in the left ear showed 
moderately severe loss at 250 Hertz to 4000 Hertz, falling to 
a severe loss at 6000 Hertz and above.  Word recognition 
scores were good at loud intensity levels and typanometry 
indicated normal mobility of both middle ear systems, with 
acoustic reflex thresholds elevated to absent, consistent 
with pure-tones.  

The VA examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss in the right ear and moderately 
severe sensorineural hearing loss in the left ear.  He stated 
that although the Veteran claimed loud noise exposure to 
artillery during service, he was only exposed during basic 
training and never served overseas or in combat.  He served 
as a physical trainer during the majority of his service and 
was able to pass hearing screening at discharge.  He also 
noted that the Veteran admitted he did not experience any 
hearing problems until the 1970's.  The VA examiner stated 
that it was less likely then not that the Veteran's current 
hearing loss was related to military noise exposure. 

At the Veteran's June 2007 VA examination he stated that he 
worked around artillery and gunfire for 2 years in service 
and that he had no civilian occupational noise exposure 
and/or recreational noise exposure. 

The Veteran's pure tone audiometry tests results for the 
right ear were: 55 decibels (500 Hertz), 40 decibels (1000 
Hertz), 50 decibels (2000 Hertz), 70 decibels (3000 Hertz), 
and 75 decibels (4000 Hertz).  The Veteran's pure tone 
audiometry tests results for the left ear were those of 65 
decibels (500 Hertz), 65 decibels (1000 Hertz), 65 decibels 
(2000 Hertz), 65 decibels (3000 Hertz), and 65 decibels (4000 
Hertz).  

The audiologist stated that the Veteran's speech recognition, 
performed with the Maryland CNC word list, in the right ear 
was 92 percent at 85 dB and 100 percent at 85 dB and in the 
left eat was 84 percent at 95 dB and 88 percent at 100 dB. 

The VA examiner diagnosed the Veteran with moderately severe 
rising to mild sloping to severe sensorineural loss for the 
right ear and moderately severe sensorineural loss for the 
left ear.  He stated that the configuration of the Veteran's 
hearing loss was not a typical configuration seen in noise 
induced hearing loss.  He stated that the Veteran's claims 
file only revealed a whisper test in 1955 at discharge which 
could easily have missed a high frequency or unilateral 
hearing loss.  He stated that it was impossible to determine 
without complete speculation whether the Veteran's hearing 
loss was related to noise exposure in the military.  

In September 2008 the Veteran's private physician opined that 
based on the Veteran's history, physical examination, and 
hearing loss that the Veteran's moderate severe hearing loss 
was most likely caused by or as a direct result of his 
artillery exposure, which was a service-related acoustic 
trauma insult.  Thus the Veteran's military service most 
likely directly resulted in his hearing loss. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

The Board finds that there are opinions for and opinions 
against a possible nexus between the Veteran's current 
bilateral hearing loss and his military service.  It is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The Veteran's private physician's stated in two March 2006 
opinions and in a September 2008 opinion that his bilateral 
hearing loss was the result of in-service noise exposure and 
that there was an absence of post-service noise exposure.  On 
the other hand the VA examiner in August 2006 stated that it 
was less likely then not that the Veteran's hearing loss was 
related to in-service noise exposure and that the Veteran did 
not have any hearing problems until the 1970's.  However,  
the Board notes that the absence of evidence of a hearing 
disability during service (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) is not always fatal to a service 
connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

In addition, the June 2007 VA examiner stated that it was 
impossible to determine without complete speculation if the 
Veteran's hearing loss was related to in-service noise 
exposure.  The Board notes that medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).

Therefore, after a careful review of the VA examinations, 
private opinions, and the Veteran's testimony the Board finds 
that service connection for bilateral hearing loss must be 
granted.  In addition, service connection for hearing loss 
may be granted where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The Veteran testified that the only loud noise exposure he 
had was in-service artillery training and that there was no 
related family history of hearing loss.  He testified that 
post-service he worked as a draftsman and coached little 
league and that he didn't hunt until 30 to 35 years ago. 

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, such 
pain and ringing in the ears.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  


By extending the benefit of the doubt to the Veteran, service 
connection for bilateral sensorineural hearing loss is 
warranted.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine may be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


